         Case 1:20-cv-04713-AJN Document 17 Filed 07/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                                                        7/29/20
SOUTHERN DISTRICT OF NEW YORK


  Independent Service Provider, LLC,

                         Plaintiff,
                                                                                   20-cv-4713 (AJN)
                 –v–
                                                                                         ORDER
  National Union Fire Insurance Co. of Pittsburg, PA, et al.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       In light of the fact that this action has been stayed, the initial pretrial conference currently

scheduled for September 11, 2020 is hereby adjourned sine die.



       SO ORDERED.

Dated: July 29
            ___, 2020
       New York, New York                              __________________________________
                                                             ALISON J. NATHAN
                                                             United States District Judge




                                                  1
